Citation Nr: 9932756	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an upper chest 
disability, to include a respiratory disability.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a thoracic spine 
disability, evaluated as 10 percent disabling.

4.  Entitlement to an earlier effective date for the grant of 
service connection for the thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1986.  

By rating action dated in August 1993 the Department of 
Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
among other things, confirmed and continued a noncompensable 
evaluation for the veteran's low back disability.  The 
veteran appealed from that decision.  In February 1994 the 
veteran testified at a hearing at the regional office.  In a 
March 1994 rating action service connection was granted for a 
thoracic spine disability, rated 10 percent disabling, 
effective from February 3, 1994.  The veteran appealed for a 
higher rating for the thoracic spine disability.  The veteran 
also appealed from a July 1994 rating action which denied 
entitlement to service connection for an upper chest 
disability, including a respiratory disability.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
August 1996 when it was remanded for further action.  In 
October 1996 the veteran again testified at a hearing at the 
regional office.  In November 1996 the veteran submitted a 
claim for an earlier effective date for the grant of service 
connection for the thoracic spine disability.  In a September 
1997 rating action that claim was denied.  The veteran 
appealed from that decision.  The case is again before the 
Board for further appellate consideration.

The record reflects that when the veteran's case was 
initially before the Board in August 1996 the issues included 
entitlement to service connection for a left hip/pelvis 
disability.  However, in a March 1999 rating action service 
connection was granted for a left hip disability.  The 
disorder was rated 10 percent disabling from February 3, 
1994.  The issue of service connection for a left hip 
disability is no longer in an appellate status.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to an increased 
rating for the veteran's low back disability is being 
deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for an upper chest disability, including a 
respiratory disability, for an earlier effective date for the 
grant of service connection for his thoracic spine 
disability, and for an increased rating for the thoracic 
spine disability has been obtained by the regional office.

2.  An upper chest disability, including a respiratory 
disability was not shown during the veteran's period of 
active military service.  

3.  The veteran currently has pleuritic pain which did not 
have its origin in service and is not caused by or been 
aggravated by his service-connected thoracic spine 
disability.

4.  The veteran submitted an informal claim for service 
connection for a thoracic spine disability on September 13, 
1993, and further discussed the issue at a hearing held on 
February 3, 1994.  

5.  By rating action dated in March 1994 service connection 
was established for a thoracic spine disability, effective 
from February 3, 1994, and it was evaluated as 10 percent 
disabling due to moderate to severe limitation of motion.  
The veteran was duly notified of that decision and did not 
submit an appeal.

6.  The veteran currently has moderate to severe limitation 
of motion of the thoracic spine and deformity of the bodies 
of several thoracic vertebrae.


CONCLUSIONS OF LAW

1.  An upper chest disability, including a respiratory 
disability was not incurred in or aggravated during the 
veteran's active military service.  An upper chest disability 
is not proximately due to or being aggravated by a service-
connected disease or disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).  

2.  The March 1994 rating action assigning an effective date 
of February 3, 1994 for the grant of service connection for 
the veteran's thoracic spine disability involved clear and 
unmistakable error.  The proper effective date is September 
13, 1993.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.105, 3.155, 3.400 (1999).

3.  A 20 percent evaluation is warranted for the veteran's 
thoracic spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, codes 5291, 5285 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
service connection for an upper chest disability, including a 
respiratory disability, for an earlier effective date for the 
grant of service connection for his thoracic spine condition, 
and for an increased evaluation for the thoracic spine 
disability are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts regarding the claims have been properly 
developed.  

I.  The Claim for Service Connection for an Upper Chest 
Disability,
Including a Respiratory Disability

The veteran's service medical records reflect that when he 
was examined for separation from service in March 1986 he 
indicated on a medical history form that he had or had had 
pain or pressure in his chest.  On the medical examination 
report clinical evaluation of the lungs and chest was 
reported to be normal.  

When the veteran was examined by the VA in July 1986 
examination of the respiratory system showed clear breath 
sounds.  A chest or respiratory disability was not diagnosed. 

In February 1994 the veteran submitted a claim for service 
connection for conditions including an upper chest condition.  
He was afforded a VA examination in May 1994.  He reported 
compression fractures of several thoracic vertebrae from an 
inservice injury.  He stated that he had "diaphragmatic 
muscle spasms" that caused pain and did not allow him to 
breathe.  The spasms occurred about once every two weeks and 
lasted about one minute.  The examiner noted that the 
diaphragm was not innervated by the thoracic vertebra but by 
the cervical vertebra.  The diagnosis was pleuritic chest 
pain and inability to ventilate for one minute every two 
weeks claimed by the veteran.

The veteran was afforded a VA respiratory examination in June 
1994.  He reported a truck injury 10 years previously.  He 
reported costal pain when coughing and sneezing since 1983.  
He denied having any shortness of breath with bike riding.  
He denied any wheezing, coughing with phlegm production or 
asthma.  He denied having pneumonia or tuberculosis.  On 
examination of the chest there was resonant percussion.  The 
chest was clear without wheezes or rales.  Pulmonary function 
studies were normal.  The examiner indicated that the 
clinical pulmonary examination was also normal.  

In an August 1994 statement Todd L. Bowers, D.C., indicated 
that the veteran had reported to his office with back 
discomfort and stiffness and occasional difficulty breathing.  
He reported that the condition began in 1983 when he was 
riding in an Army convoy across rough terrain and was jarred 
severely because his vehicle struck a trench.  On physical 
examination various findings were recorded including 
limitation of lateral bending and extension of the thoracic 
spine.  It was indicated that no friction rub was auscultated 
on deep breathing and that the lungs percussed clearly and 
within normal parameters.  

Dr. Bowers concluded that the veteran had scoliosis secondary 
to trauma.  He also found that there were costovertebral and 
intervertebral dysrelationships causing muscle spasm and an 
altered range of motion.  Early disc degeneration was 
visible.  It was stated that the veteran had dyspnea 
(difficult or labored breathing ) which was a sequela of 
intercostal muscle spasm directly related to sequential 
vertebral compression fractures.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran's service medical records reflect that on a 
medical history form completed at the time of his physical 
examination for separation from service in March 1986, the 
veteran indicated that he had or had had pain or pressure in 
his chest.  However, on the medical examination report the 
clinical evaluation of the lungs and chest was reported to be 
normal.  There were no complaints or findings regarding a 
chest or respiratory disability when the veteran was examined 
by the VA in July 1986.  The veteran's initial claim for 
service connection for an upper chest condition was not 
submitted until February 1994, a number of years following 
his separation from military service and pleuritic chest pain 
was diagnosed when he was examined by the VA in May 1994.  
The June 1994 VA respiratory examination, which included 
pulmonary function studies, did not reflect the presence of a 
respiratory disability.  While the veteran may have some pain 
in the thoracic area related to his thoracic spine 
disability, including occasional momentary pain or loss of 
breath as he describes, such pain has not been found to be a 
separate and distinct disability.  Rather, such 
manifestations would be considered as part of the rating for 
his disability of the thoracic spine.  Service connection 
would not be warranted for an upper chest/respiratory 
disability on the basis of direct service incurrence.  
38 U.S.C.A. § 1131.  

The veteran has maintained that he has difficulty breathing 
as a result of his service-connected thoracic spine 
condition.  In this regard, in an August 1994 report, Dr. 
Bowers, a chiropractor, indicated that the veteran had 
dyspnea (difficult or labored breathing) which was a sequela 
of intercostal muscle spasm directly related to sequential 
vertebral compression fractures.  On the May 1994 VA 
examination the veteran reported that he had "diaphragm 
spasm" occurring once every two weeks and lasting about one 
minute that caused pain and did not permit him to breath.  
However, the examiner noted that the diaphragm was not 
innervated by the thoracic spine but at the level of the 
cervical spine.  It is not totally clear, but it appears that 
these two breathing problems are essentially the same 
complaint.  The lack of an anatomical connection between the 
site of the identified trauma and the site of the claimed 
respiratory disability would appear to rule out a proximate 
relationship.  No medical examiner has found any respiratory 
disability to be present.  Dr. Bowers, as a chiropractor, 
noted a symptom, dyspnea, which he related to the veteran's 
thoracic spine disability, not a separate and distinct 
disability.  For these reasons, the Board is unable to 
conclude that there is any relationship between the veteran's 
service-connected thoracic spine disability and the episodes 
of pleuritic pain and difficulty breathing claimed as a 
separate disability by the veteran.  Accordingly, it follows 
that service connection would not be warranted for the 
claimed chest/respiratory disability as secondary to his 
service-connected thoracic disability.  38 C.F.R. § 3.310(a).

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for an 
upper chest disability, to include a respiratory disability; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding that matter.  38 U.S.C.A. § 5107.

II.  The Claim for an Earlier Effective Date for the grant of 
service connection for the Veteran's Thoracic Spine Condition

The veteran's service medical records reflect that he was 
observed and treated with complaints of back pain on a number 
of occasions.  An X-ray study of the thoracolumbar spine in 
February 1985 showed a scoliotic curve of the lower thoracic 
spine with right lateral wedging of T8 and T9 consistent with 
previous compression fractures.

When the veteran was examined by the VA in July 1986 he had a 
full range of motion of the lumbar spine.  X-ray studies of 
the lumbosacral spine were unremarkable.  The impressions 
included a low back strain without neurologic symptoms.  

In an August 1986 rating action service connection was 
established for a low back strain, rated noncompensable under 
Diagnostic Code 5295.

In December 1992 the veteran submitted a claim for increased 
ratings for his service-connected disabilities and in an 
August 1993 rating action the noncompensable evaluation for 
the veteran's low back condition was confirmed and continued.  

The veteran submitted a notice of disagreement with the 
August 1993 rating action on September 13, 1993.  In that 
notice of disagreement he stated "My back injury involves 
compression fractures of the T8 and T9 and not the lower 
back...."  

In his substantive appeal of November 1993 the veteran 
requested a personal hearing.  He also complained that his VA 
examination in July 1993 had not evaluated his thoracolumbar 
spine.  He stated that the examiner was more concerned with 
his low back whereas the injury he received was at the T7 
through T10 vertebrae level and was manifested by spasms, 
pain and shortness of breath.

The veteran was scheduled for a hearing at the regional 
office on February 3, 1994.  During the course of the hearing 
the issue of entitlement to service connection for a thoracic 
spine disability was discussed.  

By rating action dated in March 1994 the regional office 
granted entitlement to service connection for a thoracic 
spine disability, effective from February 3, 1994, .  The 
condition was rated 10 percent disabling.  The veteran was 
duly notified of the rating action and did not appeal.

In November 1996 the veteran submitted a claim for an earlier 
effective date for the grant of service connection for his 
thoracic spine condition.  The claim was denied in a 
September 1997 rating action and the veteran appealed from 
that decision. 

The effective date of an evaluation and award of disability 
compensation based on direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A.§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

As indicated previously, in a March 1994 rating action, the 
regional office granted service connection for a thoracic 
spine disability, effective from February 3, 1994, which was 
the date of a regional office hearing during which the 
veteran discussed, among other things, the issue of service 
connection for a thoracic spine disability.  The veteran was 
duly notified of that decision and did not submit an appeal.  
Thus, that decision became final and may not be reversed or 
amended in the absence of clear and unmistakable error.

The veteran maintains that the effective date for the grant 
of service connection for the thoracic spine disability 
should be August 13, 1991, which was the date of his surgery 
at the Ravenswood Hospital Medical Center.  However, the 
operation involved his service-connected left knee disability 
rather than the thoracic spine condition.  Thus, that report 
could not serve as a claim for service connection for a 
thoracic spine disability.

The record further reflects, however, that on September 13, 
1993, the veteran submitted a notice of disagreement with an 
August 1993 rating action that confirmed and continued a 
noncompensable evaluation for his service-connected low back 
disability.  In the notice of disagreement, he referred to a 
service incurred injury to his thoracic vertebrae in a clear 
and specific manner.  In his substantive appeal in November 
1993 the veteran again referred to his thoracic spine 
condition as a disability which he believed was incurred in 
service.  In the Board's opinion, the September 13, 1993, 
notice of disagreement submitted by the veteran may be 
construed as the initial informal claim for service 
connection for a thoracic spine condition.  As noted 
previously, the veteran had been notified of the March 1994 
grant of service connection for the thoracic spine disability 
effective February 3, 1994 and did not submit an appeal.  
However, that rating action involved clear and unmistakable 
error in failing to grant service connection for the thoracic 
spine disability effective September 13, 1993, which was the 
date of receipt of the veteran's informal claim for service 
connection for that condition which was still pending at the 
time of the rating action.  Accordingly, it follows that 
entitlement to service connection for the veteran's thoracic 
spine disability is warranted effective from September 13, 
1993, the date of receipt of the initial claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

III.  The Claim for an Increased Disability Rating for a 
Thoracic Spine Disability, Evaluated as 10 Percent Disabling.

Slight limitation of motion of the thoracic spine warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
either moderate or severe limitation of motion.  38 C.F.R. 
Part 4, Code 5291.

Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. Part 4, Code 5285.

The record reflects that when the veteran was afforded VA 
examinations in April 1995 and September 1996 some limitation 
of motion of the lumbar spine was reported.  On the September 
1996 examination there was evidence of pain on motion.  There 
was tenderness over the upper and mid back.  X-ray studies 
showed lumbar disc narrowing and wedging and compression of 
several thoracic vertebrae.

The Board notes that when service connection was initially 
granted for the veteran's thoracic spine disability in the 
March 1994 rating action, the regional office conceded that 
there was moderate to severe limitation of motion of the 
thoracic spine and assigned a 10 percent evaluation for the 
condition under Diagnostic Code 5291.  The X-ray studies of 
the veteran's spine on the September 1996 VA examination 
showed wedging and compression of several thoracic vertebrae.  
Thus, an additional 10 percent should be added to the 
evaluation for the thoracic spine disability under the 
provisions of Diagnostic Code 5285 for a rating of 20 
percent.  That is the maximum evaluation for the thoracic 
spine disability in the absence of abnormal mobility of the 
spine or ankylosis, neither of which is present in this case.


ORDER

Entitlement to service connection for an upper chest 
disability, to include a respiratory disability is not 
established.  To this extent the appeal is denied.  

Entitlement to an increased evaluation to 20 percent for the 
veteran's thoracic spine disability is established.  
Entitlement to an effective date of September 13, 1993 for 
the grant of service connection for the veteran's thoracic 
spine disability is established.  To this extent the appeal 
is granted.


REMAND

With regard to the veteran's claim for an increased rating 
for his low back disability, as discussed previously, the 
record reflects that when he was afforded VA orthopedic 
examinations in April 1995 and September 1996 some limitation 
of motion of the lumbar spine was reported.  On the September 
1996 examination there was evidence of pain on motion.  
However, there was no indication as to whether the pain 
associated with the low back condition limited functional 
ability or whether the joints exhibited weakened movement, 
excess fatigability or incoordination. 

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his service-connected low 
back disability.  All indicated tests and 
studies should be conducted.  The 
examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the lumbar 
spine condition significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.  

2.  The regional office should then 
review the veteran's claim for an 
increased rating for his lumbar spine 
disability.  If the determination 
regarding that issue remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue on appeal 
pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





